     Case 2:19-cv-01324-JAM-KJN Document 73 Filed 02/08/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     VENCIL GREEN,                                       Case No. 2:19-cv-01324 JAM KJN P
12
                                             Plaintiff, [PROPOSED] ORDER AND REVISED
13                                                      SCHEDULING ORDER
                    v.
14

15   J. LINK,
16                                         Defendant.
17

18         Plaintiff is a state prisoner, proceeding without counsel. Defendant has again moved to

19   extend the discovery and pretrial motions deadlines. Because plaintiff’s housing unit was placed

20   on COVID-19 quarantine, defendant was unable to take plaintiff’s deposition as originally

21   noticed, but counsel was granted the first available date post-quarantine, February 15, 2021,

22   which falls beyond the current discovery deadline.

23         “The district court is given broad discretion in supervising the pretrial phase of litigation.”

24   Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 607 (9th Cir. 1992) (citation and internal

25   quotation marks omitted). Rule 16(b) provides that “[a] schedule may be modified only for good

26   cause and with the judge’s consent.” Fed. R. Civ. P. 16(b)(4). “The schedule may be modified

27   ‘if it cannot reasonably be met despite the diligence of the party seeking the extension.’”

28
     Case 2:19-cv-01324-JAM-KJN Document 73 Filed 02/08/21 Page 2 of 2


 1   Zivkovic v. Southern California Edison Co., 302 F.3d 1080, 1087 (9th Cir. 2002) (quoting
 2   Johnson, 975 F.2d at 607).
 3           The court has read and considered the defendant’s motion to modify the discovery and
 4   scheduling order. Good cause appearing, the court grants the motion.
 5           Accordingly, IT IS HEREBY ORDERED that:
 6           1. Defendant’s motion to modify (ECF No. 72) is granted;
 7           2. Defendant shall have until March 1, 2021, to depose plaintiff;
 8           3. The pretrial motions deadline is extended to March 31, 2021.
 9   Dated: February 5, 2021
10
     /cw/gree1324.41r2
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
